Title: From George Washington to Jonathan Trumbull, Sr., 10 May 1782
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Sir
                            Head Quarters Newburgh May 10th 1782
                        
                        I have the honor to enclose to your Excellency, the Copy of a Letter of this date to Colonel Canfield,
                            prohibiting the practice of sending Flags from, or receiving them at any place except the Post of Dobbs’ Ferry—This I
                            thought essentially necessary for many reasons, which I doubt not will occur to your Excellency, and therefore request
                            your aid in carrying the measure into effect; and that you will be pleased to communicate your Orders to all Persons, who
                            may have occasion to be acquainted with the matter, in the State over which you preside.
                        Orders similar to those of Colonel Canfield are given to all the Officers Commanding on the Lines, in the
                            several States contiguous to Posts occupied by the British; which I shall cause to be rigidly obeyed; and shall hope for
                            the concurrance of the Civil Power, in preventing all other intercourse with the Enemy as far as possibly can be done. I
                            have the honor to be With great esteeem & respect Your Excellencys Most Obedt Servant
                        
                            Go: Washington
                        
                    